DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention is directed towards a robotic actuator and a method of stacking/destacking silicon wafers.  Independent Claims 1, 9, and 16 identify the following uniquely distinct combination of features:
Claim 1: a robotic end effector including: a first surface having multiple attached wafer suction cups; a second surface including multiple attached ring suction cups; and a bulk grabber positionable to grasp a collective stack of rings.  
Claim 9. A method to create a stack of silicon wafers and rings by a robotic actuator comprising: grasping a first ring from a stack of rings; grasping a first silicon wafer; transporting the first ring and the first silicon wafer to a horizontal wafer shipper; placing the first ring into the horizontal wafer shipper; placing the first silicon wafer into the horizontal wafer shipper such that the first silicon wafer rests on the first ring; grasping a second ring from the stack of rings; grasping a second silicon wafer; transporting the second ring and the second silicon wafer to the horizontal wafer shipper; placing the second ring into the horizontal wafer shipper; and placing the second silicon wafer into the horizontal wafer shipper such that the second silicon wafer rests on the second ring.  
Claim 16. A method to unpack a stack of silicon wafers and rings by a robotic actuator comprising: grasping a topmost ring from the stack; placing the topmost ring at a buffer station; determining whether a subsequent object in the stack is a silicon wafer or a ring; responsive to determining that the subsequent object is a ring: grasping the ring; and placing the ring at the buffer station on top of the topmost ring; and responsive to determining that the subsequent object is a silicon wafer: grasping the silicon wafer; and depositing the silicon wafer at a FOUP.

The independent claims overcome the prior art of record since they require the above-cited limitations, in combination with the other respective claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim 1 has been amended as followed:
1. A robotic actuator comprising: a robotic end effector including: a first surface 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD P JARRETT whose telephone number is (571)272-8311. The examiner can normally be reached M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD P JARRETT/Primary Examiner, Art Unit 3652